        Case: 3:19-mj-05349-JRK Doc #: 1-1 Filed: 10/04/19 1 of 6. PageID #: 2



United States District Court           )
Northern District of Ohio              )
Western Division                       )


                                            AFFIDAVIT


I.      Introduction Agent Background
        I, Ryan P. Emahiser, a Task Force Officer with the Federal Bureau of Investigation, being
first duly sworn, hereby depose and state as follows:

1. Your affiant is a Special Agent of the Ohio Bureau of Criminal Investigation (BCI) and a
     task force officer for the Federal Bureau of Investigation (FBI), and as such, is an
     investigative or law enforcement officer of the United States within the meaning of Rule
     41(a)(2)(C) of the Federal Rules of Criminal Procedure. Your Affiant is engaged in the
     enforcement of criminal laws and is within a category of officers authorized by the Attorney
     General to request and execute search warrants pursuant to Title 18 U.S.C. §§ 3052 and
     3107; and DOJ regulations set forth at Title 28 C.F.R. §§ 0.85 and 60.2(a).
2. I have been a Task Force Officer with the FBI Northwest Ohio Violent Crimes Against
     Children Task Force since 2016, and during that, I have received specialized training in the
     investigations of violent crimes against children. I have also been a Special Agent for the
     Ohio Attorney General’s Office Bureau of Criminal Investigation (BCI) since 2012. As a
     Special Agent, I have investigated numerous major violent felony crimes within the state of
     Ohio that have led to successful prosecutions, including cases involving public official
     corruption, homicides, human trafficking, and officer-involved critical incidents. Prior to my
     employment with BCI, I was employed as a Wood County Sheriff’s Office deputy for fifteen
     years working road patrol, special response team, school resource officer, and temporary
     assignments within the detective bureau. During my law enforcement career, I have
     investigated hundreds of cases, written and executed search warrants, and obtained probable
     cause for arrests in both State and Federal felony investigations. Since 1997, I have received
     training and have experience in interviewing and interrogation techniques, arrest procedures,
     search and seizure, search warrant applications, and various other crimes and investigation
     techniques.
         Case: 3:19-mj-05349-JRK Doc #: 1-1 Filed: 10/04/19 2 of 6. PageID #: 3



3. This affidavit is submitted in support of a criminal complaint charging Joshua D Bogner with
      Title 18, United States Code, Sections 2422(b) Coercion and Enticement, 2252(a) Attempted
      Receipt of Child Pornography, and/or 2251(a) Attempted Sexual Exploitation of a Minor
      (production). All of the information contained in this affidavit is the result of either my
      personal observations or investigation, or has been provided to me by other law enforcement
      officers, all of whom I believe to be reliable. This affidavit contains information to establish
      probable cause for a criminal complaint. It is not intended to list each and every fact
      observed or known during this investigation.


II.      Summary of the Evidence
4. On September 18, 2019, OCE-10323 (FBI Online Covert Employee) was acting in an
      undercover capacity online as 12-year-old girl on the social media application "Whisper."
      Whisper is an application available on Android and Apple iOS operating systems and users
      are able to post videos, photos, and text anonymously but also see posts from users in the
      same geographical area. Users are able to chat with other users privately and only identified
      by their unique self-created user names.
5. On September 18, 2019, the undercover made an anonymous post on Whisper stating "I cant
      wait to be 16 and get a job and leave this place.”
6. On that date at approximately 10:02 p.m., the undercover was contacted by a subject with the
      Whisper user name “ThickBeard” who identified himself as “Jeff,” later identified as Joshua
      D. Bogner (hereinafter Bogner). Bogner’s Whisper profile advised that he was a 30-35-year-
      old male located approximately 25 miles from the undercover’s location and it showed that
      he has had at least 178 chats that were rated, which means that he had chatted with at least
      178 other anonymous profiles on Whisper.
7. Upon beginning the conversation, Bogner explicitly asked the undercover, "How old are
      you?" to which the undercover stated, "almost 13." Through the Whisper chat messages,
      Bogner advised that he was 20 years older than the 12 year old and not to tell any adults or
      cops that they were talking. Bogner was the one to turn the conversation sexual and while
      acknowledging that she was only 12 years old, explicitly stated in messages that they “can’t
      date” because “it’s illegal.”
       Case: 3:19-mj-05349-JRK Doc #: 1-1 Filed: 10/04/19 3 of 6. PageID #: 4



8. On September 19, 2019, Bogner sent the purported minor his cell phone number (419) 217-
   1309 to communicate directly with him and Bogner continued communication through text
   messages directly to the undercover’s FBI-issued undercover cell phone.
9. In both chats on Whisper and direct text messages on cell phones, Bogner repeatedly
   expressed his desire to engage in sex acts with the minor and also described in graphic detail
   the sex acts he wanted to perform on her and have her perform on him: “I want to fill your
   pussy with my cock and cum inside your 12 yr old pussy,” “God i want to see your sexy self
   naked so i can blow my cum all over you,” and “And i want to fuck a 12 yr old girl (you)
   lol.” Bogner also requested several times that the purported minor take photographs of her
   "pussy and tits" for him, stating at one point, “God your teasing me! I want to see that damp
   pussy and firm young tits soo bad you have no idea.” While discussing having sex with her,
   Bogner tried to convince the purported 12 year old to take and send photographs of her body
   before "crossing that bridge," stating, "if we are going to have sex, i just have to see it first!
   Too risky not knowing because youre 12 and im 33."
10. At one point, Bogner asked the minor if she had her period yet, and when the undercover
   responded that she had not, Bogner texted "and since you haven't started your periods yet,
   you cant get pregnant. So i can fuck you without a condom and cum inside you and it stillbe
   safe."
11. Bogner wrote at one point in messaging, “I am a marketing person for a nursing facility. So i
   try to ge[t] people to come to our place for nursing care.” He also admitted in messaging at
   one point with the undercover that he had to get back to work, suggesting that he was in fact,
   messaging from his place of employment.
12. When the purported 12 year old asked Bogner if they would really have sex, Bogner advised
   "yea if u are willing" and began discussing plans on how they could have sex, suggesting that
   the 12 year old skip school so he could come to her residence and "fuck" her. He also wrote,
   “It might be a bit u comfortable the first time my dick goes inside you but once its in it will
   feel good,” “Dont be nervous I will help you snd teach you as we go,” and “You're 12, i
   couldnt be mad if your pussy isnt ready for my big cock.”
13. In their correspondence, Bogner also sent photos of his face and erect penis, including asking
   if the 12 year old wanted to see his “cum” and then sending several photos of his erect penis
   and what he identified as and what appeared to be ejaculate on his penis and body. Bogner
       Case: 3:19-mj-05349-JRK Doc #: 1-1 Filed: 10/04/19 4 of 6. PageID #: 5



   appeared to be on a gray colored couch and in some of the photos, it appears that Bogner is
   wearing American Eagle brand underwear.
14. After Bogner sent a photo of his penis post-ejaculation, Bogner ceased contact the
   undercover until September 27, 2019. On September 27, 2019 at 9:16 p.m., Bogner texted
   the undercover’s cell phone, saying “Im sorry I freaked out last week and blocked you but
   now im regretting it. Are you fo real still interested in me?” and when the undercover asked
   Bogner if he was mad at her, he replied “No I got scared. But im ready if you are.”
15. The undercover made video screenshots of the full communications with Bogner on Whisper
   and via text message.
16. A preservation letter and subpoena were sent to Whisper for ThickBeard's profile for
   subscriber information and all records pertaining to the account; however, results have not
   been received at present time.
17. An initial internet (Google) search for (419) 217-1309 revealed that the owner of that
   Verizon phone was a 33 year old male from Bellevue, Ohio. Upon finding this information,
   Affiant made contact with TFO Ken Arp, who is also a Sandusky County Detective as
   Bellevue, Ohio is partially located in Sandusky County, Ohio. Affiant showed the TFO the
   photograph sent by Bogner in the messaging and the TFO recognized and identified the male
   in the photo as Joshua Bogner. The TFO advised that he went to high school with Bogner
   and also confirmed that the cell phone number used to communicate with the undercover is
   the same cell phone number the TFO had programmed in his cell phone for Josh Bogner.
   Affiant was also able to confirm that photographs of Bogner from his public Facebook page
   and his Ohio Driver’s license picture showed the same individual in photographs Bogner sent
   the purported 12 year old. Bogner’s driver’s license and two vehicles are registered to the
   602 Northwest St., Bellevue, Ohio, address.
18. An administrative subpoena was sent to Verizon Wireless to get the subscriber information
   for the phone number provided by Bogner (419) 217-1309. Verizon responded and identified
   the subscriber of (419) 217-1309 as being Joshua Bogner, 602 Northwest St., Bellevue, Ohio.
   Results from Verizon also showed direct communication texts between (419) 217-1309 and
   the undercover’s cellular number at the times the undercover was communicating with
   Bogner.
       Case: 3:19-mj-05349-JRK Doc #: 1-1 Filed: 10/04/19 5 of 6. PageID #: 6



19. Surveillance was conducted on Joshua Bogner and his residence between September 26 - 27,
   2019. Bogner was observed entering and leaving his residence and driving one of his
   registered vehicles, a Silver Chevrolet Malibu, plate number HIY 1453. Bogner’s wife,
   Anne Bogner, and their two young children were also observed entering and leaving the
   residence. Bogner’s wife was observed driving the registered dark blue Chrysler Pacifica.
   The Huron County Auditor’s Office lists the owners of 602 Northwest Street, Bellevue,
   Ohio, as Anne and Joshua Bogner, and the residence was purchased on 2015. The residence
   is less than 300 feet east from Bellevue High School.
20. On September 27, 2019, while conducting surveillance on Bogner as he exited his place of
   employment (Eden Springs in Green Springs, Ohio) and walked to his vehicle, Affiant called
   (419) 217-1309 as Bogner entered his vehicle at 8:19 a.m. Bogner was observed appearing
   to look at his cell phone, put it down, and the call went to voicemail. The voicemail on the
   (419) 217-1309 number identified the owner as Josh Bogner.
21. On October 4, 2019, the Toledo FBI Child Exploitation and Human Trafficking Task Force
   executed a search warrant at Joshua D. Bogner’s residence, during the search warrant
   investigators seized Joshua Bogner’s iPhone 6s. Joshua Bogner was placed into investigative
   custody, read his Miranda Warning Rights and Joshua Bogner advised that he understood his
   rights and agreed to speak with investigators.
22. Joshua Bogner admitted to meeting a 12 year old female via the anonymous application
   Whisper, and advised that he and the 12 year old female had inappropriate sexual
   conversations. Joshua Bogner advised that he did request photos of genatalia from the 12
   year old female after the 12 year old female said that she had “nice boobs.” Joshua Bogner
   told investigators that eventually he and the 12 year old female began texting on his cell
   phone (419) 217-1309, where he sent her pictures of his penis. Investigators showed Joshua
   Bogner text message photos that he sent of his penis and Bogner identified the penis as his
   own, that the photos were sent by him, and that the photos were taken on his couch in his
   living room of his residence at 602 Northwest St., Bellevue, Ohio. Joshua Bogner told
   investigators that he did not have any true intentions of meeting the 12 year old female for
   sex.
23. Joshua Bogner said that he has been having issues lately with acting out sexually, and has
   been seeing a counselor for his issues with acting out sexually and depression. Bogner said
Case: 3:19-mj-05349-JRK Doc #: 1-1 Filed: 10/04/19 6 of 6. PageID #: 7
